919 F.2d 142
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Elmer GIBBS, Defendant-Appellant.
No. 89-3961.
United States Court of Appeals, Sixth Circuit.
Nov. 26, 1990.

Before KRUPANSKY and MILBURN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Defendant-appellant, Elmer Gibbs (Gibbs), appeals from his conviction on three substantive counts related to the interstate fencing of stolen property and one count under the Armed Career Criminal Act (ACCA), 18 U.S.C. Sec. 924(e).  Gibbs was sentenced to four concurrent terms of imprisonment, the longest of which was a sentence of fifteen years for his conviction under the ACCA.


2
Gibbs assigns error to several evidentiary rulings made by the trial judge.  Upon review of the arguments and briefs of the parties, the trial transcript, and the applicable case law, the court finds that the district court committed no abuse of discretion with respect to the challenged rulings.


3
Gibbs also assigns error to his conviction under the ACCA, arguing that his criminal record did not, as found by the district court, contain at least three predicate felony convictions, as required as a prerequisite to guilt under the ACCA.*   The record clearly indicates, however, that Gibbs had, prior to commission of the instant offenses, committed at least three crimes falling into the category of "violent felonies," as that term is defined in the ACCA, 18 U.S.C. Sec. 924(e)(2)(B).


4
Accordingly, the judgment of the district court is hereby affirmed.



*
 Gibbs was indicted under the ACCA because at the time of his arrest on the stolen property charges he was found in the possession of an arsenal of weapons, in contravention of 18 U.S.C. Sec. 922(g), which prohibits convicted felons from owning or possessing firearms.  The ACCA is triggered in the event that a defendant who is indicted under section 922(g) is found to have a history of committing violent crimes